7 N.Y.3d 827 (2006)
855 N.E.2d 1169
822 N.Y.S.2d 754
MARCIA M. HALPIN, Individually and as Parent and Natural Guardian of SAMANTHA HALPIN and Another, Infants, Appellant,
v.
TOWN OF LANCASTER, Respondent.
Court of Appeals of New York.
Decided September 14, 2006.
Magavern, Magavern & Grimm, L.L.P., Buffalo (Aven Rennie of counsel), for appellant.
Cohen & Lombardo, P.C., Buffalo (Christopher M. Duggan of counsel), for respondent.
Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with *828 costs, and the certified question answered in the affirmative. The courts below properly concluded that plaintiff failed to state causes of action for breach of a special duty and breach of a duty voluntarily assumed. Absent proof of a special relationship, police, in dealing with domestic quarrels, "cannot be expected to predict and prevent irrational behavior" (Yearwood v Town of Brighton, 101 AD2d 498, 502 [4th Dept 1984] [op by Hancock, Jr., J.], affd for reasons stated below 64 NY2d 667 [1984]).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, etc.